— Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered March 25, 1991, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of his plea allocution is not preserved for appellate review since the defendant failed to move prior to the imposition of sentence to withdraw his plea (see, People v McVay, 148 AD2d 474). In any event, a review of the plea allocution reveals that since the *818defendant stood to "profit” from the sale of cocaine to the undercover police officer in that the officer promised to allow the defendant to use some of the purchased drugs, it is clear that the defendant was acting out of an independent desire to promote the transaction, and not as a mere extension of the buyer (see, People v Gilliard, 177 AD2d 707). Accordingly, the plea allocution was factually sufficient to support the defendant’s conviction of criminal sale of a controlled substance in the second degree.
The defendant pleaded guilty with the full understanding that he would receive the sentence that was actually imposed. Thus, he will not now be heard to complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). In any event, the defendant received the minimum sentence possible. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.